Citation Nr: 1025114	
Decision Date: 07/06/10    Archive Date: 07/19/10

DOCKET NO.  06-28 067A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for a 
chronic back strain with degenerative joint disease (DJD) of the 
lumbar spine and associated sacroiliitis.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 





INTRODUCTION

The Veteran had active service from February 1975 to February 
1978.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision of the Department of 
Veterans Affairs Regional Office (RO) in Portland, Oregon.  

The Veteran was afforded a hearing before the undersigned 
Veterans Law Judge at the RO in Portland, Oregon in March 2009.  
A written transcript of this hearing has been prepared and 
incorporated into the evidence of record.  

As noted in the Board's previous remand, the Veteran has 
raised claims of entitlement to an increased disability 
rating for irritable bowel syndrome (IBS), to include a 
claim of clear and unmistakable error (CUE) regarding the 
assignment of a 10 percent disability rating for this 
disability.  However, this has not yet been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over this claim, and it 
is again referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran contends that he is entitled to a disability rating 
in excess of 20 percent for DJD of the lumbar spine.  However, 
the Board received a statement from the Veteran in February 2010 
suggesting that there may be additional evidence relevant to his 
claim that has not yet been obtained.  As such, additional 
evidentiary development is necessary before appellate review may 
proceed.  

According to the Veteran, he had been receiving specialty care at 
the Portland, Oregon VA Medical Center (VAMC).  The Veteran 
reported receiving spinal injections in January 2009 and January 
2010.  In addition, he reported that upon treatment in January 
2010, he learned that his lumbar spine was effectively fused in a 
number of locations.  

A review of the Veteran's claims file reveals that the Veteran 
submitted copies of VA treatment records from February 2007 
through March 2009 from the Roseburg, Oregon VAMC and the Eugene, 
Oregon VAMC.  However, the record does not contain any VA 
treatment records regarding the spine since March 2009, and there 
are no records from the VAMC in Portland, Oregon from January 
2009 through January 2010.  As such, these records should be 
obtained and incorporated into the Veteran's claims file before 
appellate review proceeds.  

As a final matter, the Board notes that the Veteran also 
indicated in his February 2010 letter that his most recent VA 
examination of November 2009 was inadequate due to the VA 
examiner requesting him to only answer questions with "yes or 
no" so they could get out of the examination quicker.  A review 
of the November 2009 VA examination report indicates extremely 
detailed responses regarding the Veteran's military history, 
functional history and subjective symptomatology associated with 
his spinal disorder.  This tends to suggest that the Veteran was 
not limited in what he could say, especially since the examiner 
noted at the time of the November 12, 2008 examination report 
that the Veteran's claims file was not available for review.  The 
examiner noted reviewing the claims file in a November 18, 2008 
addendum, but there were no significant changes in his diagnosis 
or assessment.  As such, the Board finds that the Veteran was 
provided a full opportunity to discuss his case during the 
November 2009 VA examination, and as such, a new VA examination 
is not necessary.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the VA Medical 
Centers in Roseburg, Oregon and Eugene, 
Oregon and obtain any records of treatment 
prepared since March 2009.  Once these 
records are obtained, they should be 
incorporated into the Veteran's claims file.  

2.  In addition, the RO/AMC should contact 
the VA Medical Center in Portland, Oregon, 
and obtain copies of the specialized 
treatment referenced by the Veteran from 
January 2009 to January 2010.  Once these 
records are obtained, they should be 
incorporated into the Veteran's claims file.  

3.  After completion of the above, the claim 
should be reviewed in light of any new 
evidence.  If the claim is not granted, the 
Veteran and his representative should be 
furnished an appropriate Supplemental 
Statement of the Case and be afforded an 
opportunity to respond.  Thereafter, the case 
should be returned to the Board for appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


